Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with NIDHI BANSAL on 12/9/2021.

The application has been amended as follows: 

1-20. (Cancelled)

21. 	(Currently Amended) An embedded subscriber identification module (ESIM) card activation method implemented by a wireless router that comprises near field communication technology and that supports the ESIM card, wherein the ESIM card activation method comprises:
disabling a Wi-Fi function of the wireless router while the ESIM card of the wireless router is not activated;
receiving, using the near field communication technology and from a user terminal, a configuration file configured to activate the ESIM card of the wireless router, wherein 
installing the configuration file to complete activation of the ESIM card; 
enabling the Wi-Fi function after the activation of the ESIM card; 
establishing a first wireless network using the activated ESIM card after the Wi-Fi function is enabled; and
sending a first name and a first password of the first wireless network to the user terminal through the first wireless network in order to enable the user terminal to establish a connection in the first wireless network based on the first name and the first password.

22. 	(Previously Presented) The ESIM card activation method of claim 21, further comprising enabling a near field communication function using the near field communication technology when the ESIM card of the wireless router is not activated.

23. 	(Cancelled) 

24. 	(Currently Amended) An embedded subscriber identification module (ESIM) card activation method implemented by a user terminal that comprises a near field communication technology, wherein the ESIM card activation method comprises:
obtaining a configuration file configured to activate an ESIM card of a wireless router, wherein the ESIM card is activated in real-time, wherein a Wi-Fi function of the wireless router is enabled in response to the ESIM card being activated, and wherein the configuration file comprises a network protocol configuration and a network access 
sending the configuration file to the wireless router using the near field communication technology to activate the ESIM card of the wireless router and to enable the wireless router to establish a first wireless network using the Wi-Fi function; 
receiving a first name and a first password of [[a]] the first wireless network from the wireless router through the first wireless network; and 
connecting to the first wireless network based on the first name and the first password.

25. 	(Previously Presented) The ESIM card activation method of claim 24, wherein the obtaining the configuration file comprises downloading the configuration file using a second wireless network.

26. 	(Cancelled) 

27. 	(Previously Presented) The ESIM card activation method of claim 24, wherein when the user terminal connects to a network using a mobile data network before receiving the first name and the first password of the first wireless network, the ESIM card activation method further comprises:
disconnecting from the mobile data network after the receiving the first name and the first password of the first wireless network from the wireless router; and 
connecting to the first wireless network based on the first name and the first password.

a transceiver;
a processor coupled to the transceiver and configured to:
disable a Wi-Fi function of the wireless router while the ESIM card of the wireless router is not activated;
control the transceiver to receive, from a user terminal, a configuration file configured to activate the ESIM card of the wireless router, wherein the ESIM card is activated in real-time, and wherein the configuration file comprises a network protocol configuration and a network access parameter;
install the configuration file to complete activation of the ESIM card; 
enable the Wi-Fi function after activation of the ESIM card is completed; 
establish a first wireless network using the ESIM card when the ESIM card is activated and the Wi-Fi function is enabled; and 
send a first name and a first password of the first wireless network to the user terminal through the first wireless network in order to enable the user terminal to establish a connection in the first wireless network based on the first name and the first password.

29. 	(Previously Presented) The wireless router of claim 28, wherein the processor is further configured to enable a near field communication function when the ESIM card is not activated.



31. 	(Currently Amended) A user terminal comprising:
a near field communication technology; and 
a processor coupled to the near field communication technology and configured to:
control the near field communication technology to obtain a configuration file configured to activate an embedded subscriber identification module (ESIM) card of a wireless router, wherein the ESIM card is activated in real-time, wherein a Wi-Fi function of the wireless router is enabled in response to the ESIM card being activated, and wherein the configuration file comprises a network protocol configuration and a network access parameter; 
control the near field communication technology to send the configuration file to the wireless router using the near field communication technology to activate the ESIM card of the wireless router and to enable the wireless router to establish a first wireless network using the Wi-Fi function;
receive a first name and a first password of [[a]] the first wireless network from the wireless router through the first wireless network; and
connect to the first wireless network based on the first name and the first password, 

32. 	(Previously Presented)  The user terminal of claim 31, wherein the processor is configured to control the user terminal to download the configuration file using a second 

33. 	(Cancelled) 

34. 	(Previously Presented) The user terminal of claim 31, wherein when the user terminal connects to a network using a mobile data network before the user terminal receives the first name and the first password of the first wireless network from the wireless router, the processor is further configured to cause the user terminal to disconnect from the mobile data network.

35.  	(Previously Presented) The method of claim 25, wherein the obtaining the configuration file comprises downloading the configuration file using the second wireless network.

36.  	(Previously Presented) The method of claim 25, wherein the obtaining the configuration file comprises downloading the configuration file using a mobile data network.

37.  	(Previously Presented) The user terminal of claim 32, wherein the processor is configured to control the user terminal to download the configuration file using the second wireless network.

38.  	(Previously Presented) The user terminal of claim 32, wherein the processor is 

39. 	(Previously Presented) The user terminal of claim 31, wherein the near field communication technology comprises a BLUETOOTH technology.

40. 	(Previously Presented) The ESIM card activation method of claim 21, wherein a user activates the ESIM card of the wireless router in the real time based on a requirement.

41. 	(Previously Presented) The user terminal of claim 31, wherein the processor is configured to modify the first name and the first password of the first wireless network by managing an application program corresponding to the first network of the wireless router.

42. 	(Previously Presented) The user terminal of claim 31, wherein a user activates the ESIM card of the wireless router in the real time based on a requirement.

43. 	(Previously Presented) The ESIM card activation method of claim 24, further comprising modifying the first name and the first password of the first wireless network by managing an application program corresponding to the first network of the wireless router.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 21-22, 24-25, 27-29, 31-32, 34-44 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 21 and 28, an embedded subscriber identification module (ESIM) card activation method/and a wireless router implemented by a wireless router that comprises near field communication technology and that supports the ESIM card, wherein the ESIM card activation method comprises:
disabling a Wi-Fi function of the wireless router while the ESIM card of the wireless router is not activated;
receiving, using the near field communication technology and from a user terminal, a configuration file configured to activate the ESIM card of the wireless router, wherein the ESIM card is activated in real-time, and wherein the configuration file comprises a network protocol configuration and a network access parameter;
installing the configuration file to complete activation of the ESIM card; 
enabling the Wi-Fi function after the activation of the ESIM card; 
establishing a first wireless network using the activated ESIM card after the Wi-Fi function is enabled; and
sending a first name and a first password of the first wireless network to the user terminal through the first wireless network in order to enable the user terminal to establish a connection in the first wireless network based on the first name and the first password…in combination with other limitations.

Regarding claim 24 and 31, an embedded subscriber identification module (ESIM) card activation method implemented by a user terminal/and the user terminal that comprises a near field communication technology, wherein the ESIM card activation method comprises:
obtaining a configuration file configured to activate an ESIM card of a wireless router, wherein the ESIM card is activated in real-time, wherein a Wi-Fi function of the wireless router is enabled in response to the ESIM card being activated, and wherein the configuration file comprises a network protocol configuration and a network access parameter; 
sending the configuration file to the wireless router using the near field communication technology to activate the ESIM card of the wireless router and to enable the wireless router to establish a first wireless network using the Wi-Fi function; 
receiving a first name and a first password of the first wireless network from the wireless router through the first wireless network; and 
connecting to the first wireless network based on the first name and the first password…in combination with other limitations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461